       CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 1 of 41




                           UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Kaiser 1 Faisal Nur,                            Case No. 19-cv-2384 (WMW/DTS)

       Plaintiff,

v.                                              REPORT AND RECOMMENDATION

Olmsted County; Stella Eissen, 2
in her individual and official capacity;
Elizabeth Schneider-Loberg,
in her individual and official capacity; and
MEnD Correctional Care, PLLP, 3

       Defendants.


                                     INTRODUCTION

       Plaintiff Kaisar Faisal Nur alleges Defendants were deliberately indifferent to his

serious medical needs by withholding his anti-seizure medication. He further alleges

Olmsted County and MEnD Correctional Care had a policy or practice that facilitated such

deliberate indifference. Defendants have moved for summary judgment arguing that Nur

cannot establish he had a serious medical need nor their deliberate indifference to it.

Olmsted County and MEnD seek summary judgment on Nur’s putative Monell claim,

arguing he has failed to plead such a claim or provide any evidence to support it. For the




1  Kaisar Nur testified his name is “Kaisar,” though his Amended Complaint incorrectly
says “Kaiser.” Nur Dep. Tr. 4, Dkt. No. 44-1.
2 Stella Essien testified her name is “Essien” but it appears everywhere in this lawsuit

(other than her signature on records) as Eissen, including the caption, Defendants’ joint
answer, summary judgment motion, and briefs. Essien Dep. Tr. 2, Dkt. No. 61-1.
3 The caption incorrectly identifies MEnD as a “PLLP” rather than “PLLC.” See MEnD

Defendants’ Answer at 1, Docket No. 56.
       CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 2 of 41




reasons set forth below the Court recommends denying summary judgment on the

deliberate indifference claim but granting it on the Monell claim.

                                  FINDINGS OF FACT

I.     Nur’s Claims and the Parties

       Nur has sued Stella Essien, a nurse practitioner (NP), Elizabeth Schneider-Loberg,

a registered nurse, and their employer, MEnD Correctional Care, PLLC under 42 U.S. C.

§ 1983 claiming they violated his Eighth and Fourteenth Amendment rights by failing to

provide adequate medical care in deliberate indifference to his serious medical needs.

Specifically, he alleges they failed to give him anti-seizure medication while he was

detained at the Olmsted County Adult Detention Center (ADC).

       As to Olmsted County, Nur alleges the County is “responsible for the policies,

procedures and practices implemented by its independent contractors” and “had final

judgment on all medical matters related to healthcare of detainees.” Am. Compl. ¶ 6, Dkt.

No. 50. Nur also alleges that “Olmsted has a practice and custom of failing to provide

adequate medical care and treatment as exemplified in Phillip Schaub v. Steven

VonWald, 638 F.3d 905 (2011),” which “continues to the present day. . . .” Id. ¶ 28. No

explicit Monell claim is alleged in Nur’s Amended Complaint.

II.    State of the Record

       This case comes to the Court on a motion for summary judgment in a somewhat

unusual posture. The case concerns the failure to provide Nur’s anti-seizure medication.

It is undisputed that Nur requested his medication on several occasions while detained at

the Olmsted County ADC; he did not have such medication in his possession when he

arrived at the ADC; he was not given any anti-seizure medication while at the ADC in



                                             2
       CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 3 of 41




response to his requests; that on October 15, 2017, after being tased in the ADC, Nur

suffered a seizure; and he went to the Mayo Clinic where they removed the taser barbs

and “load[ed him] with Dilantin” 4 and “prescribe[d] a short 1 week course of Dilantin for

him so that his prison physicians can continue this.” Dkt. No. 62 at 28. The Mayo

Emergency Department also arranged for Nur to receive follow-up care in Mayo’s

epilepsy clinic. Beyond these undisputed facts the record is opaque.

       The individual defendants, Stella Essien and Elizabeth Schneider-Loberg, have

provided no evidence about the decision to withhold anti-seizure medication from Nur.

Schneider-Loberg was not deposed and has filed no affidavits. Essien was deposed but

has no present recollection of any of the events related to Nur and his request for his

medication. Essien Dep. Tr. 3- 4, 6-7, 10-11, 14-15, Dkt. No. 61-1. For his part, Nur was

deposed but has provided no affidavit to the Court. Accordingly, many of the critical facts

of this case (and the basis for summary judgment) are entirely dependent upon the

contemporaneous written record.

III.   Sequence of Events

       According to the Olmsted County Sheriff’s Office Booking Card, Nur was booked

into the Olmsted County ADC at 7:19 p.m. on May 7, 2017. Dkt. No. 32-2 at 1. The

Booking Card indicates it was reviewed and signed by a registered nurse who dated the

form “5/8/17 07:29.” Id. The nurse’s name is not legible. At the top of the Booking Card is

a handwritten notation “seizures.” Id. No other information is provided to this Court about

the Booking Card except that it is portrayed as a Record of a Regularly Conducted Activity




4The records in this lawsuit sometimes refer to Dilantin and sometimes to its generic
equivalent Phenytoin.
                                            3
       CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 4 of 41




within the meaning of Federal Rule of Evidence 803(6). Aff. of Brian Howard ¶ 5, Dkt. No.

32.

       The Court has also been provided a document titled Completed Questionnaire that

was “completed by Plaintiff” at the time of booking. Id. It is a typed form that contains

signature and date lines for the intake officer and the inmate. Dkt. 32-2 at 2-12. The

Completed Questionnaire is not signed or dated by either the officer or Nur. Id. It is readily

apparent from the face of the form that the detainee provides verbal answers to the officer

who then inputs the information into the form via computer. 5 According to the Booking

Medical Questions portion of the Completed Questionnaire (which was printed at 9:56

p.m. on May 7, 2017) Nur had no regular doctor, no “current illnesses or health issues,”

and was not “taking any medications.” Dkt. No. 32-2 at 3. The form also states that Nur

was last seen by a doctor “long time ago.” Id. No other information has been provided to

the Court regarding the Completed Questionnaire. Nur denies that the form accurately

recorded his answers to these questions. Nur Dep. Tr. 22-23, Dkt. No. 44-1. Another part

of the form records that he last had a seizure four or five months previously (i.e.,

approximately December 2016 or January 2017). Dkt. No. 32-2 at 7.

       On May 12, 2017, five days after being booked into the ADC, Nur was transferred

to Dakota County. See MEnD Medical Inmate Transfer Form, Dkt. No. 62 at 40. The

document does not state the reason for transfer, but Nur’s Amended Complaint says he

was sent to Dakota County to make a court appearance. Am. Compl. ¶ 19, Dkt. No. 50.




5 Chief Deputy Howard’s affidavit does not address the manner in which Completed
Questionnaires are filled out, i.e., whether by interview and, if so, conducted by whom.
He also does not represent that Completed Questionnaires are created in the regular
course of the ADC’s business. Howard Aff. ¶ 5, Dkt. No. 32.
                                              4
       CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 5 of 41




Nur apparently was transferred back to the ADC five days later. The record does not show

a return transfer form, but Nurse Schneider-Loberg’s handwritten note (discussed below)

indicates he was at the Dakota County Jail from May 12 through May 16. Dkt. No. 62 at

78.

      On May 17, 2017, ten days after arriving at the Olmsted County ADC and one day

after returning from the Dakota County Jail, Nur sent a kite to the ADC medical provider

that stated, “Can u order my siezure medication please. Thanks. Kaisar nur.” In response

to this kite an “admin user” replied (16 minutes and 40 seconds later), “You have not had

seizure meds since october 2016. Provider will review.” The document bears a

handwritten notation that says “ESL RN 5/18/17.” Id. at 91. The parties agree that ESL is

Elizabeth Schneider-Loberg. Handwritten notes appear on a printout of Nur’s original kite,

which is reproduced below. Id. at 78.




                                            5
       CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 6 of 41




The parties agree that the notes appear to be in the handwriting of Elizabeth Schneider-

Loberg and report on two telephone conversations she had on or around May 18, 2017.

The first notation states “Spoke [with] Shelly RN at Dakota County jail, 5/12-5/16 Ø meds.

Oct 2016 he was on dilantin 100 mg ER, Kepra 500mg BID.” This notation is signed ESL

RN and dated 5/18/17. Below this notation is a second notation: “Provider Stella called,

do not start Kepra, dilantin at this time.” This notation is also signed ESL and dated

5/18/17. The notes of these two telephone calls and the subsequent typed response to




                                            6
       CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 7 of 41




Nur’s original request for medication are the entire record regarding the initial decision

not to provide anti-seizure medication to Nur.

      About a month later, on June 15, 2017 Nur was seen by MEnD medical staff after

he was hit in the head while in the gym. Id. at 76. The MEnD Medical Staff Narrative Note

signed by Nurse Cheryl Rasmussen noted that Nur “states that he has had previous

seizures in the past” and “states as though it feels as though he could have a seizure.”

Id. The ADC sent him to the St. Mary’s Emergency Department. Id. at 49-50, 76. The

MEnD Medical Appointment Transfer form notes Nur’s “seizure history.” Id. at 49. The

form says the “reason for transferring” Nur to St. Mary’s after the gym incident was his

“head trauma, slow neuros, GSW [gun shot wound] to head [in 2005].” Id. at 50.

      On September 23, 2017 Nur sent another message to the ADC medical provider

stating, “When are u guys gonna start me on my seizuer meds.” This note is signed ESL

RN and dated 9/24/17. Id. at 68. Having received no reply by the following day, Nur sent

another email asking “When are you guys gonna start me on my sizuer meds.” Dkt. No.

62 at 66. An “admin user” replied “Mr. Nur, You have not needed these here and our

provider is choosing not to start them. This has been addressed on May 18, 2017.

medical.” Id. This note is also signed ESL RN and dated 9/24/17. Id.

      On September 27, 2017 Nur sent a message to the medical provider that states:

“I keep on alerting your department of my request for my seizure medication, i am

continuously receiving replies of denial for it. My purpose of requesting for my seizure

medication is because my body is telling me I need it through symptoms im feeling. Im

continuously being refused and i don’t know why or for what reasons why . . . .” Id. at 64.

An “admin user” replied two days later on September 29, stating “The provider has



                                            7
       CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 8 of 41




reviewed your chart and determined that there is no need for seizure medications at this

time. If you would like, medical can discuss your symptoms and possibly address those

specifically.” This reply is unsigned. Id.

       On October 15, 2017 Nur assaulted a fellow detainee. During the incident he was

tased by a detention deputy at the ADC. See R&R at 4-8, Dkt. No. 48. It is undisputed

that upon being tased Nur fell to the ground and suffered a seizure. The incident is

captured on video, which is part of the record in this case. Howard Aff. Ex. A, Dkt. No. 32.

In response to his seizure Nur was taken to the Emergency Department of St. Mary’s

Hospital, Mayo Clinic. Howard Dep. Tr. 26, Dkt. No. 33-1. Records from the Emergency

Department state:

       The patient has a history of seizure disorder but has not had a seizure in
       many years. . . . The patient went into a seizure [as a result of being tased]
       and was afterwards was [sic] postictal. . . . We are going to obtain a CT of
       the brain and neck given the reported head trauma. We will also try to find
       out why [sic] medications he is taking. Since this is a provoked seizure, we
       will likely be able to discharge him home.

       ***

       Apparently the patient also had a witnessed seizure after he was taken to
       the ground. . . . It is unclear how long the seizure lasted for. . . . He has
       previously been on Dilantin but has not been receiving this in prison.

Dkt. No. 62 at 27. The emergency room physician discharged Nur, noting “Regarding the

patient’s seizure, ultimately it seems as though he has a known seizure disorder and has

not been receiving his Dilantin. I load the patient with Dilantin here in the emergency

department under cardiac monitoring. I then prescribe a short 1 week course of Dilantin

for him so that his prison physicians can continue this. I have spoken with the neurology

resident [who has] kindly arranged for epilepsy Clinic follow-up for the patient. I provided

the patient and the deputies present with the patient with the information for how to follow

                                             8
       CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 9 of 41




up in the epilepsy clinic. They will call and get him seen next week.” Id. at 28. The Olmsted

County ADC did not thereafter have Nur seen for follow-up care in the Mayo epilepsy

clinic. Nur Dep. Tr. 24, Dkt. No. 44-1. He was, however, kept on anti-seizure medication

for the remainder of his time at the ADC. Ross Dep. Tr. 32, Dkt. No. 61-1.

                                CONCLUSIONS OF LAW

I.     Standard for Summary Judgment

       Summary judgment is proper if there is no genuine issue as to any material fact

and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). A

fact is “material” only if it might affect the outcome of the lawsuit under the governing law.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A fact dispute is “genuine”

only if the evidence is such that a reasonable jury could return a verdict for the nonmoving

party. Id. In assessing whether a genuine dispute exists, the Court views the evidence in

the light most favorable to the nonmoving party and affords him all reasonable inferences.

Rooney v. Rock-Tenn Converting Co., 878 F.3d 1111, 1115 (8th Cir. 2018).

       The moving party bears the initial responsibility of identifying the basis for its

motion and the portions of the record that it believes demonstrate the absence of a

genuine dispute of material fact. Bedford v. Doe, 880 F.3d 993, 996 (8th Cir. 2018). Only

if the moving party satisfies the initial burden must the nonmoving party then present

evidentiary materials of specific facts showing the presence of a genuine issue for trial.

Id. at 997; Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc).

The nonmoving party must do more than raise some metaphysical doubt about the

material facts and cannot rest on mere denials or allegations. Id. Rather, the nonmovant

must present enough evidence so that a jury could reasonably find in his favor. Id.



                                              9
       CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 10 of 41




II.    Nur’s Eighth Amendment Cause of Action Must be Dismissed

       The first of Nur’s two causes of action in his Amended Complaint is “Defendants’

Failure to Provide Adequate Medical Care in Violation of the 8th Amendment.” Am.

Compl. ¶¶ 27-29 (First Cause of Action), Dkt. No. 50. However, Nur was a pretrial

detainee at the Olmsted County ADC awaiting trial on an assault charge. Booking Card,

Dkt. No. 32-2 at 1. Therefore, his deliberate indifference claim arises under the due

process clause of the Fourteenth Amendment rather than the cruel and unusual

punishment clause of the Eighth Amendment, though the Court applies the same

standard to his claim that Defendants’ conduct was unconstitutional. See Barton v. Taber,

820 F.3d 958, 964 (8th Cir. 2016) (applying Eighth Amendment standard to pretrial

detainee’s claim of failure to provide medical care in violation of the Fourteenth

Amendment’s due process clause). Accordingly, the Court recommends that the Eighth

Amendment cause of action (Count I) be dismissed in its entirety.

III.   Claims Against MEnD and Olmsted County

       Nur’s Second Cause of Action is pleaded as “Defendants’ Failure to Provide

Adequate Medical Care in Violation of the 14th Amendment.” Am. Compl. ¶ 30, Dkt.

No. 50. Because Nur’s Amended Complaint purports to plead his Fourteenth Amendment

claims against all Defendants the Court will analyze those claims pleaded against MEnD

and Olmsted County first.

       A municipality may be held liable under § 1983 for a constitutional violation that

resulted from (1) an official municipal policy, (2) an unofficial custom, or (3) a deliberately

indifferent failure to train. Atkinson v. City of Mountain View, 709 F.3d 1201, 1214 (8th

Cir. 2013) (citing Monell v. Dep't of Social Servs. of City of New York, 436 U.S. 658, 690-



                                              10
      CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 11 of 41




91 (1978) and City of Canton v. Harris, 489 U.S. 378, 388 (1989)). Nur must establish

causation, i.e., that the policy, custom, or failure to train was the “moving force” behind

the constitutional violation. City of Canton, 489 U.S. at 389-91; Monell, 436 U.S. at 691.

Generally, an isolated incident of misconduct cannot as a matter of law establish a policy

or custom creating municipal liability under § 1983. Ulrich v. Pope Cty., 715 F.3d 1054,

1061 (8th Cir. 2013). A municipality cannot be held liable on a respondeat superior theory

for the actions of an individual employee. Monell, 436 U.S. at 691.

      Monell claims are typically brought against government entities such as Olmsted

County, but courts have held that a medical provider such as MEnD who contracts with a

jail may also be sued under § 1983 on a Monell theory. See Brenner v. Asfeld, No. 18-

cv-2383, 2019 WL 2358451, at *8 (D. Minn. June 4, 2019) (citing Buckner v. Toro, 116

F.3d 450, 453 (11th Cir. 1997)); Shields v. Ill. Dept. of Corrections, 746 F.3d 782, 789,

796 (7th Cir. 2014) (affirming summary judgment for private company providing medical

care to prisoners because the “isolated incidents do not add up to a pattern of behavior

that would support an inference of a custom of policy”); see also Lux by Lux v. Hansen,

886 F.2d 1064, 1067 (8th Cir. 1989) (in non-prisoner/detainee case, no evidence of policy

or custom upon which to predicate liability of private mental health care company).

      MEnD and Olmsted County 6 argue summary judgment is appropriate because Nur

neither pleaded nor offered evidence of a policy or custom on which to base Monell

liability. Def. Br. 13, Dkt. No. 60; Def. Reply Br. 9-10, Dkt. No. 68. The Court agrees.

Nowhere does the Amended Complaint allege that the deliberately indifferent conduct



6Olmsted County filed a separate summary judgment motion but not a separate
memorandum of law, instead joining the memorandum and exhibits filed by MEnD. See
Motion, Dkt. No. 65; Def. Br. 2 n.1, Dkt. No. 60.
                                            11
      CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 12 of 41




Nur complains of was done pursuant to any policy or custom. 7 The “Facts” section does

not identify any policy or custom. See Am. Compl. ¶¶ 11-26, Dkt. No. 50. The only mention

of a “practice and custom” is a single conclusory paragraph in his Eighth Amendment

cause of action in which he cites a 2011 Eighth Circuit decision that affirmed liability

imposed on the director of the Olmsted County ADC for deliberate indifference to the

medical needs of a paraplegic state prisoner. See id. ¶ 28 (“Olmsted has a practice and

custom of failing to provide adequate medical care and treatment to pretrial detainees as

exemplified in Phillip Schaub v. Steven VonWald, 638 F.3d 905 ([8th Cir.] 2011). This

practice and custom continues to the present day and has involved numerous other

detainees since 2011.”).

      Nur argues that other lawsuits, when added to his, are evidence of a current or

continuing custom of deliberate indifference to the medical needs of detainees at the

ADC. Pl. Br. 9-10, Dkt. No. 66. He contends the “custom or usage that may be most

disturbing . . . is that [] MEnD ‘medical providers’ like Essien make decisions about

medical care without having a detainee’s medical record before them” and that “[o]ne

must assume that this custom or usage happens across the board within MEnD and is

widely accepted and practiced by its employees.” Id. at 10.

      But Nur paints with too broad a brush. He complains of Essien’s conduct in this

case, then labels it a “custom” and asks the Court to “assume” the practice is widespread.




7 Nur does, however, allege that MEnD failed to follow certain unidentified policies when
Nur was booked into the jail. See Am. Compl. ¶¶ 15-16 (“Violating its own policies and
procedure, MEnD failed to complete a Receiving Screen Form/Booking form for Nur when
he was initially booked into the ADC in May, 2017.” “Violating its own policies and
procedures, MEnD failed to complete a comprehensive health assessment for Nur within
fourteen days after he was booked into the ADC in May, 2017.”), Dkt. No. 50.
                                           12
      CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 13 of 41




But he has not pointed to any facts in the two cases he cites, Brenner and Schaub, that,

combined with the facts here, are evidence of a custom. Brenner is an ongoing lawsuit

arising out of a 2017 suicide in the Sherburne County Jail. It involves MEnD but not

Olmsted County. 8 Nur has not offered any evidence from that lawsuit to support the

existence of a custom that caused the alleged constitutional violation here.

      Schaub is a 2011 Eighth Circuit decision that affirmed a judgment against the

director of the Olmsted County ADC for deliberate indifference to the medical needs of a

paraplegic inmate in 2003. It did not involve MEnD. Schaub v. VonWald, 638 F.3d 905,

909-11 (8th Cir. 2011). The Eighth Circuit also noted that the district court had granted

summary judgment in favor of Olmsted County on the Monell claim. Id. at 914. There is

nothing to connect the 2003 events in Schaub to the 2017 events involving Nur.

      Nur has neither pleaded nor offered evidence of a policy or custom that allegedly

caused the deliberately indifferent conduct of which he complains. Accordingly, any

Monell claims against Olmsted County and MEnD fail as a matter of law, and the Court

recommends they be dismissed. 9

IV.   Nur’s Fourteenth Amendment Claim Against the Individual Defendants for
      Deliberate Indifference

      Count II of Nur’s Amended Complaint alleges that the individual Defendants failed

to provide constitutionally adequate medical care in violation of the Fourteenth

Amendment.




8 According to the public docket, the Brenner lawsuit is ongoing and liability, if any, has
not been determined. Brenner v. Asfeld, District of Minnesota Case No. 18-cv-2383.
9 Nur also sued MEnD employees Essien and Schneider-Loberg in their “official

capacities,” and any official capacity claims against them should also be dismissed.
                                            13
      CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 14 of 41




      A.     Legal Standard

      The standard applied to a pretrial detainee’s Fourteenth Amendment deliberate

indifference claim is the same as that which is applied under the Eighth Amendment.

Walton v. Dawson, 752 F.3d 1109, 1117 (8th Cir. 2014). To prevail on this claim Nur must

prove Defendants acted with deliberate indifference to his existing serious medical needs

or to conditions posing a substantial risk of future harm. Weaver v. Clark, 45 F.3d 1253,

1255 (8th Cir. 1995) (comparing Estelle v. Gamble, 429 U.S. 97, 104-05 (1976) (existing

serious medical needs) with Helling v. McKinney, 509 U.S. 25, 35 (1993) (substantial risk

of serious harm)).

      A deliberate indifference claim has two components, an objective one and a

subjective one. Butler v. Fletcher, 465 F.3d 340, 345 (8th Cir. 2006). The objective

component requires that Nur demonstrate he had an objectively serious medical need.

Moore v. Jackson, 123 F.3d 1082, 1086 (8th Cir. 1997). The subjective component

requires that Nur establish Defendants knew of and disregard that need. Krout v.

Goemner, 583 F.3d 557, 567 (8th Cir. 2009). Each step of this inquiry is fact-intensive.

Coleman v. Rahija, 114 F.3d 778, 784 (8th Cir. 1997).

      B.     Serious Medical Need

      Defendants assert they are entitled to summary judgment because the undisputed

evidence cannot as a matter of law establish Nur had a serious medical need. An

objectively serious medical need is one that is either so obvious that even a layperson

would recognize the necessity for a doctor’s attention or one that has been diagnosed as

requiring treatment. Camberos v. Branstad, 73 F.3d 174, 176 (8th Cir. 1995). In this case,

Defendants allege that Nur “has not presented any medical records demonstrating a



                                           14
      CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 15 of 41




diagnosis for a seizure disorder” and therefore as a matter of law cannot demonstrate an

objectively serious medical need. Def. Br. 8, Dkt. No. 60. Given the summary judgment

standard, however, the correct question in the first instance is whether Defendants have

established the absence of any genuine dispute of material fact on the question whether

Nur had a serious medical need. But whether analyzed as a question of Defendants’ initial

burden or of Nur’s responsive burden the result here is the same. There is sufficient

evidence in the record from which a reasonable factfinder could find that Nur had a

serious medical need.

       Defendants’ primary argument is that Nur has provided no medical records

demonstrating a diagnosis of a seizure disorder. Id. They concede a seizure disorder is

a serious medical need 10 but only if it has been supported by “verifying medical evidence.”

Id. (citing Dulany v Carnahan, 132 F.3d 1234, 1243 (8th Cir. 1997)). 11 Defendants argue

that Nur has presented no such evidence. This is wrong.

       When Nur arrived at the Olmsted County ADC the record unequivocally

establishes that he informed the ADC of his seizure disorder. The Booking Card and the

Completed Questionnaire both indicate that Nur has seizures, his most recent having

occurred just four or five months before his arrival at the ADC. Dkt. No. 32-2 at 1, 7. In



10 See Motion Hearing Transcript at 2-3, Dkt. No. 72.
11 Defendants also cite Coleman v. Rahija’s statement that “[a]n inmate’s failure to place
verifying medical evidence in the record to establish the detrimental effect of delay in
medical treatment precludes a claim of deliberate indifference to medical needs.” Def.
Reply Br. 9, Dkt. No. 68; Coleman, 114 F.3d at 784-85 (medical evidence established
detrimental effect of prison’s two-hour delay in transporting a pregnant inmate to the
hospital for pre-term birth, thus her condition constituted an objectively serious medical
need). But this is not a delay-in-treatment case, it is a failure-to-treat case. Defendants
never provided Nur with his seizure medication in response to his repeated requests. Only
after he came back from the Mayo Emergency Department, which provided him with
Dilantin, did Defendants then continue to provide his medication to him.
                                            15
       CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 16 of 41




addition, a MEnD Medical Inmate Transfer Form says that Nur “states he has epilepsy.”

Dkt. No. 62 at 40. The Health Assessment form filled out at the Dakota County Jail also

indicates, again by Nur’s self-report, that he had seizures in 2016. Id. at 131. Similarly, a

MEnD Medical Appointment Transfer form notes Nur has a seizure history. Id. at 49-50.

In addition, his requests for medication clearly indicate he has stated he has a seizure

disorder and that he needs his prescribed anti-seizure medication. Defendants assert that

these statements are insufficient to establish a serious medical need because they are

mere “self-reports.”

       There are two problems with this argument. First, there are myriad serious medical

conditions that are not readily visible to the naked eye but necessarily rely on a self-report

in the first instance. Epilepsy is surely such a condition. So too are diabetes, Hepatitis C,

HIV, and many other serious medical conditions. In the first instance a detainee who

suffers such a medical condition must necessarily self-report it to the jail. It cannot be

gainsaid that such a condition is a serious medical need. In the facts and circumstances

of this case, Nur’s self-report gave rise to a duty to investigate to the extent necessary to

allow Defendants to respond appropriately.

       But these observations really go to the issue whether Defendants were deliberately

indifferent to the medical need (if it existed). The objective inquiry focuses on whether Nur

has presented evidence from which a factfinder could reasonably conclude he had a

serious medical condition at the time the care was withheld. If the only thing in the record

were these few self-reports by Nur to the ADC, Defendants might have a point. But it is

not.




                                             16
      CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 17 of 41




       Defendants overlook medical records in their own file, some of which predate Nur’s

detention at the ADC. An August 20, 2014 record from the Minnesota Department of

Corrections (DOC) at Rush City states that Nur has a “history of seizure that may have

been triggered by Wellbutrin therapy in 8/2012.” Id. at 15. The record notes he was on

Wellbutrin therapy “for several months.” Id. at 14. A June 8, 2015 medical record from the

DOC at Moose Lake states: “Medical History: . . . History of seizures. Offender reports

first seizure in 2013 while taking Wellbutrin. He states his last seizure was 10/2014 while

incarcerated in jail.” Id. at 10. That same record lists current medications as including a

medication “for seizure disorder.” Id. In addition, medication sheets in the possession of

the Olmsted County ADC indicate that in September of 2015 Nur was on Dilantin for

seizures. Id. at 6. The Health Assessment from Dakota County lists seizures occurring in

2016. Id. at 131.

       Defendants try to negate the June 8, 2015 medical record by asserting that the

“same psychiatrist” “erased” the seizure diagnosis and seizure medication two months

later. They argue, “More telling, in a follow-up appointment on August 26, 2015 with the

same psychiatrist, there was no mention of a seizure disorder, the ‘history of seizures’

diagnosis was erased, and the seizure medication Plaintiff had on June 8, 2015 was no

longer part of his active medication.” Def. Reply Br. 3, Dkt. No. 68. But the August 26,

2015 record does not “tell” what Defendants claim it does. First, the June and August

appointments were with different people, not the “same psychiatrist.” Nur’s June

appointment was with “Debra Zinken, RN, CNP,” a nurse practitioner, not a psychiatrist.

Dkt. No. 62 at 12. His August appointment was with “Robert Fornal, MD,” who presumably

is a psychiatrist given the nature of that appointment. Id. at 8. While both records identify



                                             17
      CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 18 of 41




“Andrew Hull” as the “Primary Behavioral Health Provider” (June record) or “Mental Health

Provider” (August record), neither record says Hull is a psychiatrist or suggests that he

was involved in any way with the June or August appointments. It appears the August

appointment was a required follow-up to assess how a new medication, clonidine, was

working. See id. at 11 (“I did review with him potential risks, benefits, and side effects of

clonidine. He . . . understands he will be seen in two months for a followup visit.”), 8 (“At

the last visit, 06/08/2015, clonidine was added to see if it could help”).

       The June record is four pages, while the August record is a single page, but on

their face they do not support the inferences Defendants attribute to them. Contrary to

Defendants’ contention, there is no basis whatsoever to conclude that Dr. Fornal

assessed Nur’s seizures or his seizure medication (or was even qualified to do so), much

less that he made a medical determination to “erase” Nur’s “‘history of seizures’

diagnosis” or his prescription for seizure medication during the August 26, 2015 visit. It is

simply a more truncated record as compared to the more complete history found in the

June 8, 2015 record. See id. at 8-12. 12 The August 26, 2015 record is not evidence that

Nur did not have a serious medical need.

       Most importantly, Defendants also overlook the records from the Mayo Clinic

Emergency Department. These medical records state that “it seems as though he has a

known seizure disorder and has not been receiving his Dilantin.” Id. at 28. This same

entry indicates “[t]he patient has a history of seizure disorder but has not had a seizure in



12  One September 2015 medication sheet shows his Dilantin prescription [Dkt. No. 62 at
6] and another says it was discontinued on September 22, 2015 [id. at 7]. The Court
infers, without needing to decide, that the discontinuation date reflects the fact that Nur
was released on that date and was no longer under their care. See id. at 8 (“his release .
. . will occur 09/22/2015”).
                                             18
       CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 19 of 41




many years.” Id. at 27. The discharge plan formulated by the Mayo Clinic Emergency

Department states, in relevant part:

       Regarding the patient’s seizure, ultimately it seems as though he has a
       known seizure disorder and has not been receiving his Dilantin. I load the
       patient with Dilantin here in the emergency department under cardiac
       monitoring. I then prescribe a short 1 week course of Dilantin for him so that
       his prison physicians can continue this. I have spoken with the neurology
       resident was [sic] kindly arranged for epilepsy Clinic follow-up for the
       patient. I provided the patient and the deputies who present with the patient
       with the information for how to follow up in the epilepsy clinic. They will call
       and get him seen next week.

Id. at 28.

       Defendants disregard these other records on the grounds that they too merely

reflect Nur’s own self-reports of a seizure disorder. They also ridicule Nur’s competence

to give the Mayo physician accurate information (and mock his being tased in the head),

suggesting he was too addled post-seizure to accurately tell the physician about his

history of seizures. See Def. Reply Br. 4 (“the emergency room doctor . . . relied on

Plaintiff’s description of his history at the emergency department ꟷ after being struck in

the head with a taser”), Dkt. No. 68. While many (though not all) of the records do seem

to reflect Nur’s self-report, they are nonetheless medical records that do not question the

accuracy of that history. Moreover. some of the records are not self-reports, such as the

medication logs indicating that Nur has been prescribed Dilantin for seizures in the past.

Most tellingly, the Mayo Clinic Emergency Department record is not merely a self-report

but reflects the Mayo physician’s medical judgment, which included “loading the patient

up with Dilantin” and scheduling him for further care in the Mayo Epilepsy Clinic.

       Defendants attempt to minimize the significance of the Mayo record by arguing

that the physician put Nur on Dilantin merely “out of an abundance of caution.” Def. Br. 5,



                                             19
      CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 20 of 41




Dkt. No. 60. But the medical record does not say that. Anywhere. The Mayo doctor has

not been deposed or submitted an affidavit. There is no competent evidence to support

Defendants’ characterization. And their own records indicate otherwise. “Out of an

abundance of caution” suggests a precaution taken (perhaps unnecessarily) against a

very small or remote risk. But the ADC’s own post-October 15, 2017 medical records

show the handwritten note “*critical*” next to Nur’s Dilantin prescription. See Dkt. No. 62

at 111, 115, 121.

       Defendants also downplay the significance of the fact that the limited medical

records in the case establish that Nur was on prescription Dilantin for seizures. They

argue Nur was only on the medication for a short time and that he had not taken it for

years. But these assertions of fact are also not established in the record. The fact that the

medication sheet from one period lists Dilantin does not establish that Dilantin was not

prescribed during periods for which there are no records. 13 To the extent Defendants rely

on the statement attributed to Nur on their Completed Questionnaire, Nur denies it is

accurate. Nur Dep. Tr. 22-23, Dkt. No. 44-1.




13 It is true that some medication logs from discrete periods of time do not list prescription
anti-seizure medications. The medical records Defendants provided to the Court are not
continuous and there are substantial gaps in time for the periods that these records cover.
See Dkt. No. 62. Nor have Defendants provided any explanation of the medical records
submitted other than that they are “a true and correct copy of Plaintiff’s medical records
from the Olmsted County Jail.” Novak Aff. ¶ 2, Dkt. No. 61. The Court does not see any
certification by a records custodian or other authority attesting that this is Nur’s entire
medical file. Ross, the Rule 30(b)(6) witness, did not testify she was a records custodian
and said only that the documents shown to her at her deposition were “the only
documents I’m aware of.” Ross Dep. Tr. 28, Dkt. No. 61-1. The only accurate conclusion
one can draw from the records is that they describe a history of seizures and reflect the
fact that Nur has had a prescription for anti-seizure medication.
                                             20
         CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 21 of 41




         Finally, Defendants argue that no reasonable juror could find Nur had a true

seizure disorder requiring medication because all of his seizures were provoked. They

argue:

         * * * Plaintiff’s medical records are devoid of any spontaneous seizure or
         diagnosed seizure disorder. Plaintiff’s seizures have always been provoked.
         The only seizure noted in the records before October 15, 2017 resulted as
         a side effect of a medication. Plaintiff’s October 15, 2017 seizure was
         noticeably preceded by (and provoked by) a taser strike to his head. These
         provoking events are more obvious explanations for Plaintiff’s seizures than
         an undiagnosed disorder. Since Plaintiff’s records do not show Plaintiff
         otherwise experiences seizures, it is not “so obvious” that Plaintiff needs
         medication to treat his alleged, but undiagnosed, seizure disorder.
         Therefore, Plaintiff has failed to establish a serious medical need.

Def. Br. 9, Dkt. No. 60.

         This argument is inaccurate. To begin, Defendants overstate the record regarding

Nur’s seizure in 2012. The medical record states that the seizure “may have been

triggered by Wellbutrin therapy,” not that it was definitively determined to have been so.

Yet Defendants assert this as an established fact. 14 But they cannot turn an hypothesis

(the seizure “may have been provoked”) into a definitive medical conclusion that they then

use to assert there is no triable issue on whether Nur had a serious medical condition. In

addition, Defendants are demonstrably wrong in asserting no other seizure occurred

between the 2012 seizure 15 and the October 15, 2017 seizure. The records report




14  This is a pattern in Defendants’ motion papers as they regularly overstate or misstate
the content of the contemporaneous medical records.
15 Various documents list this seizure as occurring in either 2012 or 2013, but they all note

it as occurring while Nur was taking Wellbutrin. None of the records regarding this seizure
state it was in fact a reaction to the Wellbutrin, only that it may have been. See, e.g., Dkt.
No. 62 at 10 (“Offender reports first seizure in 2013 while taking Wellbutrin. He states his
last seizure was 10/2014 while incarcerated in jail.”), 12 (“History of seizures, 2013,
possibly related to Wellbutrin therapy, most recent seizure 10/2014.”).
                                             21
       CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 22 of 41




seizures occurring in 2014 [Dkt. No. 62 at 10, 12] and in late 2015 or early 2016 [Dkt. No.

32-2 at 7]. Nothing in the records indicates these seizures were “provoked.”

       Defendants also rely on the testimony of Physician Assistant (PA) Amanda Ross,

their Rule 30(b)(6) witness. She did not treat Nur and has no independent knowledge of

his medical condition or his treatment. Notwithstanding, Ross testified that Nur could not

have had a diagnosis of seizure disorder because (1) all of his seizures were provoked

and (2) he had been off medication for several years without a seizure, which is unusual

if someone has a true seizure disorder. Ross Dep. Tr. 6-7, 16, 19, 23, 26, Dkt. No. 61-1.

But, as to her first point, the record does not support the assertion that all of Nur’s seizures

were provoked, as discussed above.

       As to Ross’s second point, Defendants again take liberties with the record. There

is not a single record stating that Nur has been off medication for several years. The

records submitted to the Court are scant and cover only a short period of time, with

significant and obvious gaps. The primary evidence Defendants cite for the proposition

that Nur was off medication for several years is the note of the telephone call with Dakota

County. Defendants claim those notes state that as of May 2017 Nur had not been on

Dilantin since October 2016. But the notes do not say that. The note states “Oct 2016 he

was on Dilantin . . . .” The notes do not state he was off Dilantin after October 2016, let

alone why and for how long. Defendants simply fill in gaps in the record with facts they

wish were established and then offer those “facts” to meet their initial burden under Rule

56. There is no support in this record for Ross’s second factual premise that Nur was off

medication for a lengthy period of time.




                                              22
          CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 23 of 41




          Nor is PA Ross’s conclusion from this false premise warranted. Ross concludes

that Nur could not have a true seizure disorder because he was seizure-free during what

she believes was a medication holiday. Her testimony is insufficient to establish the

absence of a serious medical need for several reasons. First, as noted, there is no

evidence Nur was without his medication for an extended period of time (and Nur in fact

denies this). Nor do the records establish when Nur had this supposed holiday or whether

he was seizure-free during that period. For example, Defendants assert that Nur was off

medication from October 2016 to May 2017 (though there is no evidence of that), yet

ignore the fact that Nur reports he had a seizure during that very period. See Dkt. No. 32-

2 at 7.

          But even assuming Nur was off medication and was seizure-free, Ross’s testimony

merely states that it is unusual for someone with a true seizure disorder to go without

medication for an extended period of time and not have a seizure. Ross Dep. Tr. 23, Dkt.

No. 61-1. But atypical or unusual is not the same thing as “cannot happen.” Even if Ross’s

factual predicates are accurate (for which there is no evidence), her testimony is not

enough to demonstrate the absence of a genuine issue of material fact. All this testimony

does is further establish that a genuine issue of material fact exists.

          Lastly, Defendants argue that:

          In the interim between Plaintiff’s provoked seizures, Plaintiff was seen by
          medical providers other than the MEnD Defendants (e.g., providers at
          Dakota in May 2017 and St. Mary’s in June 2017). None of those providers
          determined Plaintiff should be started on seizure medication. This
          unanimous conclusion is sensible because Plaintiff’s medical records are
          devoid of any spontaneous seizure or diagnosed seizure disorder.

Def. Br. 9, Dkt. No. 60. This argument is disingenuous at best. The reference to “providers

at Dakota” refers to the providers at the Dakota County Jail. The Olmstead County ADC

                                              23
      CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 24 of 41




sent him there to make a court appearance. Am. Compl. ¶ 19, Dkt. No. 50. The record

does not say Dakota County considered (or was ever asked to) and determined not to

place Nur on anti-seizure medication. It merely states that to their knowledge he was not

on that medication during the five days he was in their facility. Dkt. No. 62 at 78. The

Medical Inmate Transfer Form sending Nur from the ADC to Dakota County, and Dakota

County’s initial Health Assessment form (which is on MEnD letterhead) report that Nur

“states he has epilepsy” and had a seizure in 2016. Id. at 40, 131. Nowhere does this

record say that Dakota County was asked to consider or did consider whether Nur should

be on anti-seizure medication. Nur did not ask for his seizure medication until he returned

to the ADC. The wording of his request—“can u order my seizure medication please”—is

consistent with an inference that he was on medication but did not have it with him when

he was booked at the ADC. It is misleading to say that Dakota County reached a

deliberate “conclusion” not to “start” Nur on anti-seizure medication.

       Similarly, the record from June 2017 does not support Defendants’ argument. Nur

sustained a blow to his head in the gym at the ADC and was taken to St. Mary’s for

evaluation of that injury. Dkt. Nos. 49-50, 76. The MEnD records only reflect Nur’s transfer

to St. Mary’s. There is nothing in the record to suggest that St. Mary’s evaluated Nur for

seizures or the need for medication during this visit, much less that any provider at St.

Mary’s made a medical determination that he did not need such medication.

       To describe these three records as reflecting a unanimous medical consensus that

Nur did not need seizure medication is more than the record can bear. It simply cannot

be said based on those records that, as a matter of law, no reasonable jury could find Nur

had a serious medical condition when he was detained at the ADC. The records



                                            24
      CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 25 of 41




themselves demonstrate that a reasonable juror could find Nur had a serious medical

condition for which he had been prescribed a treatment regimen of anti-seizure

medications. More fundamentally, however, Defendants would have this Court grant

summary judgment by simply ignoring the deposition testimony of Nur himself. Nur

testified that he had been diagnosed as having a seizure disorder for which he had been

placed on anti-seizure medication. Nur. Dep. Tr. 6, 8, Dkt. No. 44-1. 16 Defendants would

have this Court simply reject this sworn testimony as evidence. But their argument

confuses the question of whether there is evidence of a diagnosed condition with the

question of the quality of that evidence. Nur is competent to testify about his medical

diagnosis and treatment. His testimony is not inconsistent with his medical records. That

Defendants disbelieve his testimony does not render it incompetent or immaterial. 17 It

may well be that a jury too will disbelieve Nur or find his testimony insufficient to establish

a serious medical need. They may want Nur to come forward with more compelling

medical records of his diagnosis and may challenge his failure to do so at trial should he

fail to submit such evidence. But it is not for this Court (or Defendants) to simply find Nur’s

testimony incompetent, particularly in light of the medical records that have been placed

into evidence.

       Defendants point to no precedent to establish that Nur’s sworn testimony of his

diagnosis and treatment, paired with the medical records showing he was treated with

medication for his seizures, is not competent evidence of a serious medical condition.




16 Nur also testified that he had always been given his medication when he was
incarcerated, except when at the Olmsted County ADC. Nur Dep. Tr. 6-8, Dkt. No. 44-1.
17 Though Nur testified he had been diagnosed, Defendants’ counsel did not probe for

any details regarding that diagnosis such as who rendered it, where, and when.
                                              25
      CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 26 of 41




They cite Dulany to suggest that Nur has the burden to come forward with medical records

that establish a definitive diagnosis of epilepsy. Def. Br. 8, Dkt. No. 60. Dulany holds no

such thing, and its dissimilarity to the present case highlights the point. Dulany was a

purported class action that alleged a systemically deficient health care system. The

fighting issue in Dulany was not serious medical need but rather deliberate indifference,

i.e., did prison officials respond in a reasonable, constitutionally adequate way. There the

court was presented with “many volumes of medical records” documenting the named

plaintiffs’ course of treatment, from which it could conclude the “defendants acted

reasonably in response” to their serious medical needs. Dulany, 132. F.3d at 1237, 1243.

The inmates “failed to present evidence refuting the objective medical records sufficient

to give rise to an inference of deliberate indifference.” Id. at 1244.

       In those instances where a Dulany named plaintiff failed to demonstrate a serious

medical need, it was because the extensive records expressly refuted it. For example,

inmate A.D. alleged she had Crohn’s disease, but “many diagnostic procedures for

abdominal pain ruled out any diagnosis of Crohn’s disease. Medical records also indicate

that [A.D.] has been sent to outside consultants who have not concluded she suffers from

Crohn’s disease.” Id. at 1240. Therefore, there was “no evidence to indicate that the

prison medical officials did not respond reasonably to her medical needs.” Id. Inmate B.H.

asserted she suffered from carpal tunnel syndrome, but “[p]rison doctors have sent [A.H.]

to a specialist, prescribed medication, and performed diagnostic procedures for her. The

specialist found no indication of carpal tunnel.” Id. at 1242. 18 Dulany is simply inapposite



18 For some Dulany plaintiffs it was unclear whether the particular incident involved a
“serious medical need” but, regardless, the court found the medical records demonstrated
that prison officials responded reasonably and/or their response did not support an
                                             26
       CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 27 of 41




to the circumstances here. Nur’s medical records do not rule out a seizure disorder, nor

do they demonstrate as a matter of law that Defendants’ response was reasonable.

Rather, the records raise a triable issue whether Nur had a serious medical need.

       Defendants also cite Jolly v. Knudsen, 205 F.3d 1094 (8th Cir. 2000), for the

proposition that medical records showing that providers relied on Nur’s self-reported

seizures when treating him are “not enough.” They suggest Nur’s self-reports are akin to

the “unsupported speculation” that was rejected in Jolly. Def. Reply Br. 4-5, Dkt. No. 68.

But Jolly is readily distinguishable. The prison physician in Jolly increased the dosage

levels of the inmate’s anti-seizure medications, after which the inmate suffered side

effects and the physician adjusted the medications. Jolly, 205 F.3d at 1096. The inmate

contended the increase in dosage levels was detrimental to his health and reflected the

physician’s deliberate indifference to his well-being. Id. The physician responded with an

affidavit stating that the reason he initially increased the dosage levels was because blood

tests indicated the concentrations of the medications in the inmate’s blood were at sub-

therapeutic levels. Id. at 1096-97. The inmate “presented no evidence beyond his own

unsupported speculation that this was untrue.” Id. at 1097. The court affirmed summary




inference of deliberate indifference. For example, inmate L.A. suffered from a cardiac
condition and on one occasion prison officials took her to a hospital for chest pains.
“Medical records indicate that the emergency room physician determined that her chest
pain was non-cardiac, and she was instructed to continue her current medications.” Id. at
1243. Inmate P.P. claimed “prison medical staff extracted the wrong tooth. Medical
records show that two teeth needed extraction, and she presented no evidence but her
own opinion to refute the medical record.” Id. And even if P.P. was correct, “medical
malpractice does not amount to deliberate indifference.” Id. The Dulany court found no
named plaintiff had raised a fact question to support a deliberate indifference claim. Id. at
1239 (“while most of the plaintiffs had alleged serious medical needs, none had raised a
genuine dispute of fact . . . that the prison officials had been deliberately indifferent to her
serious medical needs.”).
                                              27
      CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 28 of 41




judgment for the physician. Id. at 1098. The court in Jolly found the inmate could not rely

on only his own “unsupported speculation” to rebut the physician’s stated reason for

changing the dosage. Nothing in Jolly says that a patient’s statements to medical

providers about his own medical conditions or history constitute “unsupported

speculation.”

       The law defines a serious medical need as one “diagnosed by a physician as

requiring treatment.” Camberos, 73 F.3d at 176. Defendants focus on the “diagnosed”

language rather than the “treatment” aspect of the definition. They thus argue that the

records must show diagnostic tests or a formal diagnosis in order to defeat summary

judgment. 19 But Defendants have cited no authority that says this. It is probably true that

most cases have better medical records than this case, and those records likely include

more explicit diagnostic documentation than we have here. But the definition of “serious

medical need” is tied to treatment of the condition (“diagnosed . . . as requiring treatment”),

and the records here show Nur’s treatment with seizure medication. See Camberos, 73

F.3d at 176-77 (“district court found that [inmate’s] shoulder injury, having been treated

by a doctor . . . constituted a serious medical need.”). Nur’s self-reports do not invalidate

the records, and his deposition testimony is consistent with those records. In this case,

the medical and other records show Nur had a history of seizures; do not show that his

history includes only provoked seizures; and show that physicians (or other medical




19 See, e.g., Def. Br. 1 (“Plaintiff has never been diagnosed with a seizure disorder”), 2
(“Plaintiff had no diagnosed seizure disorder”), 3 (“he had no specific seizure disorder
diagnosis, and no history of diagnostic testing to confirm a disorder”), 8 (“Plaintiff has not
presented any medical records demonstrating a diagnosis for a seizure disorder”), 9
(“Plaintiff’s medical records are devoid of any . . . diagnosed seizure disorder”; “his
alleged, but undiagnosed, seizure disorder”), Dkt. No. 60.
                                              28
      CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 29 of 41




providers) prescribed seizure medication to treat his condition. This is sufficient evidence

to support a claim that Nur had a serious medical need “diagnosed by a physician as

requiring treatment.” Nur’s testimony, the medical records, and the fact that he was

treated with seizure medication is sufficient to, at a minimum, create a fact question

whether he had a serious medical need. Defendants have failed to carry their initial

burden of establishing the absence of a genuine issue of fact concerning Nur’s serious

medical need.

       C.     Deliberate Indifference

       To prevail on his Fourteenth Amendment claim Nur must show Defendants were

deliberately indifferent to his serious medical needs. This subjective component of his

claim based on inadequate medical care requires more than mere negligence or medical

malpractice. Dulany, 132 F.3d at 1239. Rather, deliberate indifference requires “a mental

state akin to criminal recklessness.” Barton, 820 F.3d at 965 (internal quotation marks

and citations omitted). “Such a mental state can be inferred from facts that demonstrate”

the response to the medical need was “obviously inadequate.” Id. It may be demonstrated

by prison officials who intentionally deny or delay access to medical care or intentionally

interfere with prescribed treatment, or by prison doctors who fail to respond to prisoners’

serious medical needs. Estelle, 429 U.S. at 104-05. “Grossly incompetent or inadequate

care can constitute deliberate indifference . . . where the treatment is so inappropriate as

to evidence . . . a refusal to provide essential care.” Dulany, 132 F.3d at 1240-41.

       Defendants have put forward no evidence as to their then-existing actual state of

mind. Schneider-Loberg has not testified, either by way of deposition or declaration. What

she knew, what she did, and why she did it is therefore not established by any direct



                                            29
      CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 30 of 41




evidence. Similarly Essien, the nurse practitioner who denied Nur his medication, has no

memory of the events. She cannot testify regarding what decisions she made or why she

made them. Essien Dep. Tr. 2-4, 6-7, 10-16, Dkt. No. 44-1. The Court is left to rely on the

records that were provided. Those records clearly establish a genuine issue of disputed

material fact as to whether Defendants were deliberately indifferent to Nur’s serious

medical need.

              1.     Actual Knowledge of Nur’s Serious Medical Need

       Defendants argue there is no evidence in the record to establish that either Nurse

Schneider-Loberg or NP Essien actually knew that Nur had a serious medical need. But

it is undisputed that, at the time of their initial denial on May 18, 2017, they knew Nur had

asked them to provide “his” seizure medication. They also knew from Nurse Shelly at

Dakota County Jail not only that Nur was on seizure medications as of October 2016 but

also the specific dosages of each: “Oct 2016 he was on dilantan [sic] 100 mg ER, KEPRA

500 mg BID [twice a day].” Dkt. No. 62 at 78. And there is no question Defendants know

that Dilantin and Keppra are prescribed to treat seizures/epilepsy. Beyond that, the record

does not show whether Defendants did or did not further investigate, consult any records

available to them, or otherwise reach out for additional information to verify Nur’s

medications or his medical needs. Thus, the record supports an inference that, if they did

not know more, it was because they failed to do more to follow up on the information they

had. But what they indisputably knew as of May 18, 2017 is sufficient to support an

inference of actual knowledge of Nur’s serious medical need.

       It is true that Nur was not carrying any medication with him when he arrived at the

ADC, but we do not know the precise circumstances of his arrival or whether he had an



                                             30
      CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 31 of 41




opportunity to bring medication with him. At oral argument his counsel stated he was

arrested and taken to jail without an opportunity to get anything. Mtn. Hrg. Tr. 23, Dkt. No.

72. The fact that he arrived without medication on his person is not conclusive, or even

persuasive, evidence here.

       To the extent Defendants rely on Nur’s booking form (May 7, 2017 Completed

Questionnaire) that states he is not on any medications, such reliance is unavailing for at

least a couple of reasons. First, the initial booking forms are not filled out by detainees

but rather by jail personnel asking questions of the detainees. Nur testified he does not

recall telling the questioner he was not taking any medications but does recall telling that

person he had seizures. Nur Dep. Tr. 22-23, Dkt. No. 44-1. Second, there is nothing in

the record to indicate Defendants actually reviewed or relied on the “no” answer to the

medication question on the Completed Questionnaire before they denied Nur his seizure

medication on May 18, 2017. There is no documentation in any medical record that they

did so, Essien has no memory of the events, and Schneider-Loberg was not deposed and

submitted no affidavit. Furthermore, the May 18, 2017 email reply to Nur does not on its

face refer to or rely on any information in the Completed Questionnaire. Dkt. No. 62 at 91.

Thus, the Completed Questionnaire does not establish as a matter of law that they lacked

actual knowledge of Nur’s serious medical need.

       As to Defendants’ subsequent denials on September 24 and September 29 of

Nur’s requests for his seizure medication, the record does not establish that Defendants

based those denials on anything more than a review of their original May 18 denial, plus

their observation that Nur had not up until then had a reported seizure during his time at

the ADC. See id. at 64, 66. It is possible they did, but there is no testimony or medical



                                             31
          CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 32 of 41




documentation of it. It is a disputed fact question. If they reviewed ADC, MEnD, and DOC

records, they would have seen references to Nur’s history of seizures and being treated

with Dilantin and Keppra for them. This is evidence of Defendants’ actual knowledge of

Nur’s serious medical need which, at a minimum, creates a fact question precluding

summary judgment.

          There is ample evidence in the record from which a jury could find Defendants

had actual knowledge of Nur’s serious medical need. Thus, Defendants have failed to

meet their initial burden under Rule 56 to demonstrate the absence of a genuine dispute

of material fact on this element of Nur’s deliberate indifference claim. See Bedford, 880

F.3d at 996 (moving party can satisfy its burden by identifying the portions of the record

that negate an essential element of the nonmoving party’s case or that show the

nonmoving party does not have enough evidence of an essential element to prevail at

trial).

                2.     Disregard

          Given that sufficient evidence in the records supports Nur’s claim that Defendants

actually knew he had a serious medical need, the question becomes whether they

disregarded it. This question requires an analysis of what was done and whether it was

constitutionally adequate.

          Defendants assert that Nur cannot establish Defendants’ disregard because “they

investigated and evaluated [his] request for medication and made a decision as medical

providers.” Def. Reply Br. 7, Dkt. No. 68. Nur’s claim, they argue, comes down to a mere

disagreement with their treatment decision and fails to establish the level of culpable

disregard for his care. Because it is undisputed that Defendants refused Nur his seizure



                                              32
       CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 33 of 41




medication, the question necessarily becomes whether that refusal was based on an

adequate inquiry or reflected a reckless disregard of Nur’s serious medical need.

       Defendants’ investigation of Nur’s request for anti-seizure medication consisted

primarily (and perhaps only) of speaking with “Shelly,” the nurse at Dakota County. They

argue their actions were reasonable as a matter of law because Schneider-Loberg

“verif[ied] Plaintiff’s current medications with another (recent) clinic.” Id. at 8. But

Defendants mischaracterize the record. The “clinic” was the Dakota County Jail, to which

the ADC itself sent Nur to make a court hearing. He was still under the ADC’s care and

was only temporarily “off-site,” according to the ADC’s own records. See Dkt. No. 62 at

92 (May 14, 2017 email stating “Patient off-site on a writ.”). He returned to the ADC a few

days later. Under these circumstances it is a puzzling choice for Schneider-Loberg to call

the Dakota County Jail to which the ADC just sent Nur to ask them whether he has any

prescribed medications. But even so, according to Schneider-Loberg’s own handwritten

note “Nurse Shelly” in fact told her Nur was on Dilantin and Keppra as of October 2016.

Id. at 78.

       The note memorializing the May 18, 2017 call with Shelly does not establish what

Defendants would have this Court accept—that Dakota County informed them Nur had

been off medication since October 2016. As discussed above, the note simply says that

Nur was on seizure medication at that time. Defendants have offered no competent

testimony to explain the note, let alone to establish what in fact was said. Neither “Shelly”

from Dakota County nor Schneider-Loberg has testified to this conversation. Essien was

not on this call and does not recall what she was told of the call by Schneider-Loberg. It

is equally consistent with this note to infer that Dakota County informed Schneider-Loberg



                                             33
       CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 34 of 41




that Nur did not have his medication during the five days the ADC sent him there but that

their records indicate that he was known to be on medication in October 2016 when they

last saw him.

       Neither the note itself nor Essien can illuminate her reasons for denying Nur’s

request for his medication. The note of the call simply instructs Schneider-Loberg not to

provide it. Moreover, when Nur made his second request for medication on September

23, the response he received was that the matter had already been addressed on May

18. Id. at 66. In other words, Defendants undertook no further investigation at that time.

Or, if they did, there is no evidence of it. 20

       When Nur again requested his medication on September 27, MEnD declined

again, this time saying, “The provider 21 has reviewed your chart and determined that there

is no need for seizure medications at this time.” Id. at 64. Defendants rely on this “chart

review” to establish there was no deliberate disregard. However, Defendants’ reliance is

misplaced. The note does not indicate when this alleged chart review occurred, much

less what that chart consisted of. It is a plausible reading of the note—in light of all the

facts in the record—that the reference to chart review is nothing more than a reference

back to the phone call with Dakota County. If so, this reference reflects no additional

investigation by Defendants.

       Ross testified the ADC received records from the Minnesota Department of

Corrections “in September of 2017,” but does not say what date in September or how she



20 This note also states that “you have not needed these [medications] here,” indicating
that Nur had not experienced a seizure while off medication at the ADC. This fact cannot
establish the adequacy of withholding Nur’s medication any more than a diabetic’s not
experiencing ketoacidosis would establish the adequacy of withholding insulin.
21 The record does not indicate who “the provider” is.


                                                  34
      CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 35 of 41




knows the records were received in September. Ross Dep. Tr. 16, Dkt. No. 61-1.It is

possible the note refers to a review of these records, but there is no evidence establishing

that fact (if it is a fact). These records contain numerous references to Nur having “a

seizure disorder,” “a history of seizures,” and having taken prescription seizure

medication in the past. Yet there is no testimony or other evidence, such as a notation in

an actual patient chart or medical record, that documents or explains these records were

in fact reviewed, 22 let alone how that review informed a medical determination that seizure

medication was not warranted. 23 Nor is there any evidence that either Nurse Schneider-

Loberg or NP Essien consulted with the physician who oversees the care provided to the

detainees. Id. at 21-22.

       Thus, the Court is left with the argument—as articulated by Defendants’ counsel

at the hearing—that Essien and Schneider-Loberg made a determination not to give Nur

medication and therefore there can be no deliberate indifference. But the mere fact that

medical providers decided to withhold medication cannot insulate them from liability for

deliberate indifference to a detainee’s serious medical needs. If that were sufficient, no

provider would ever be liable for deliberate indifference. After all, whenever a provider

withholds care it necessarily means she made a determination not to provide it.




22 The medical records include other “Medical Verification” and “Medical Provider
Medication/Chart/Record Review” documents but no such record regarding verification of
Nur’s Dilantin prescription during the period from May through October 15, 2017. See Dkt.
No. 62 at 80, 98, 99, 124.
23 Once again Defendants rely on “facts” that mischaracterize the record, asserting that

Nur had been without medication and seizure-free for a significant period of time and that
Mayo only gave him Dilantin “out of an abundance of caution” and not because he actually
needed it.
                                            35
      CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 36 of 41




       Defendants also offer the Rule 30(b)(6) testimony of PA Ross to establish they

were not deliberately indifferent. Ross was not at Olmsted County ADC at the time of

these events. Id. at 3. She therefore cannot testify as to Defendants’ subjective state of

mind. Nor can she testify as to the basis for their decision making. 24 Her testimony is

nothing more than an after-the-fact opinion that Defendants made a sound medical

judgment. As such, her testimony is not a factual basis for granting summary judgment.

       Moreover, she testified that whether to put someone on anti-seizure medication,

even a person whose seizures were not spontaneous, “would really depend on the

circumstances with that patient. What the triggers are. What medications they . . . were

looking for.” Id. at 21. As to Nur specifically, she testified that knowing his seizures were

spontaneous “would have been an important factor” but “it wasn’t clear that they were

spontaneous.” Id. at 22. She added that anti-seizure medication is prescribed when “the

benefits of the medication outweigh the risks of the medication,” which “really depends

on the patient.” Id. at 25. It is undisputed that Defendants did not undertake any part of

this analysis. Given it is undisputed that Nur claimed to need seizure medication, that his

body was telling him he needed it [Dkt. No. 62 at 64], i.e., that a seizure may be coming

on 25; and that his medical records clearly established a history of seizures and of taking



24 Though PA Ross also testified as to her “interpretation” of what was said during the call
with “Shelly” at Dakota County, she was not on the call, did not speak to any participants
in the call, and her interpretation is self-serving and incompetent as evidence.
25 Ross agreed that when a person says his body is telling him he needs his medication,

he means he feels as though a seizure may be coming on. See Ross Dep. Tr. 23-24 (“Q:
And in that request he said his body is telling him that he’s having symptoms of another
seizure coming on. Right?” A: That - yes, that’s my understanding. He says my body is
telling me I need it through symptoms I’m feeling.”), Dkt. No. 61-1. However, Ross
questioned his statement because he did not suffer a documented seizure at the time he
sent that email asking for his medication and because “typically” seizures “come out of
the blue and so there’s really no warning sign.” Id.
                                             36
      CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 37 of 41




prescription medication, the failure to undertake this analysis is itself evidence of

disregard.

       Defendants also fault Nur for not discussing his “symptoms” with medical

personnel when they suggested he might do so [“[i]f you would like”] in their reply to Nur’s

September 27 email asking (again) for his seizure medication because his body was

telling him he needed it. Dkt. No. 62 at 64. But it is not clear what difference it would have

made given (1) that Defendants had already repeatedly denied his requests for his

seizure medication; (2) that Defendants assert there is no such thing as having a symptom

of an impending seizure. See Def. Br. 4 (“Plaintiff suggested he could feel a need for the

medication through the ‘symptoms [he was] feeling.’ (Id.) It is uncommon for a person that

experiences spontaneous seizures to have any sense that a seizure may be coming.”),

Dkt. No. 60; and (3) that their September 29 reply telling Nur that medical personnel could

“possibly address those [symptoms] [spe]cifically” also states unequivocally that they

were still denying him his seizure medication. Dkt. No. 62 at 64. There is no suggestion

in their reply email that their offer to “possibly address” his symptoms directly would

include actually prescribing his medication.

       In short, the record in this case establishes that Nur informed Defendants he had

a seizure disorder and needed his anti-seizure medication. Defendants claim to have

investigated the request and made an informed medical decision not to provide treatment.

But the record establishes only that a nurse called the Dakota County Jail, who informed

her that Nur did not have medication during the five days he was at their facility, though

he had had it in the past. There is no evidence that any further investigation was

undertaken. There is no evidence that either Nurse Schneider-Loberg or NP Essien



                                             37
      CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 38 of 41




actually reviewed Nur’s medical records or, if they did, what exact records they reviewed.

There is no evidence either Defendant discussed Nur’s medical situation with a doctor.

There is no evidence why in fact they decided not to give Nur his medication. Based on

this record, a reasonable jury could find in Nur’s favor.

       A couple of final observations are in order. First, Defendants point out it is not

surprising NP Essien has no recall of her conversation with Nurse Schneider-Loberg. That

is true. But the real problem for Defendants is not Essien’s lack of memory but the utterly

inadequate nature of the contemporaneous documentation in Nur’s medical chart.26

Defendants cannot correct this deficiency in the contemporaneous record by “interpreting”

the notes in a manner that is both self-serving and unsupported.

       Finally, Defendants argue that summary judgment must be granted because Nur

has failed to particularize to each Defendant the conduct he alleges violated his

constitutional rights. The Court disagrees. “To prevail on a § 1983 claim, a plaintiff must

show each individual defendant’s personal involvement in the alleged violation.” White v.

Jackson, 865 F.3d 1064, 1081 (8th Cir. 2017). The record is clear that Schneider-Loberg

and Essien were personally involved in Nur’s medical care and, specifically, the failure to

provide him with his seizure medication despite his repeated requests for it. See, e.g.,

Dkt. No. 62 at 64, 66, 68, 78, 91. Defendants argue that because Nurse Schneider-Loberg

“is not in charge of prescribing medication” she cannot be liable for failing to prescribe it.

See Def. Reply Br. 8, Dkt. No. 68. But again they cite to nothing in the record that

establishes the scope of her authority, including with respect to medication, or what she




26It is a charitable description to label the handwritten notes of Schneider-Loberg’s calls
“chart notes.”
                                             38
      CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 39 of 41




was or was not “in charge of.” The record shows that Essien and Schneider-Loberg knew

Nur asked for his seizure medication and participated in responding to his requests. It

supports an inference that their response was constitutionally inadequate because,

though they dispute it, they failed to investigate his requests for his medication beyond

an initial phone call asking whether Nur had seizure medication during the five days he

spent at the Dakota County Jail to make a court appearance.

      In sum, Defendants have failed to satisfy their initial burden of demonstrating the

absence of a genuine dispute of material fact. Based on the record before the Court a

reasonable jury could find that Defendants were deliberately indifferent to Nur’s serious

medical needs.

      D.     Causation

      Finally, Defendants argue that Nur has not established any harm proximately

caused from the refusal to give him his anti-seizure medication. Nur argued that every

day without such medication causes fear that he will suffer a seizure without it, and such

fear is a cognizable damage. Mtn. Hrg. Tr. 36-37, Dkt. No. 72. As the record makes clear,

Nur repeatedly asked for his medication, and he unequivocally stated he felt he was going

to have a seizure. It is a reasonable inference for the trier of fact that Nur suffered

emotional distress and anxiety resulting from Defendants’ refusal to provide his seizure

medication. “[M]ental and emotional distress, which include mental suffering and

emotional anguish, constitute compensable injury under § 1983.” Coleman, 114 F.3d at




                                           39
       CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 40 of 41




786. This alone is enough to raise a fact question of causal harm resulting from the

alleged constitutional violation. 27

                                         CONCLUSION

       The Court acknowledges that the state of the record in this case is such that neither

side has established a right to judgment as a matter of law. But Rule 56 requires the

moving parties to put forth evidence to establish there is no genuine dispute of material

fact and they are entitled to judgment as a matter of law. On the record before the Court,

which consists almost entirely of contemporaneous documentary evidence, the case is

replete with genuine disputes of highly material facts. The case should proceed to trial on

Nur’s claim of deliberate indifference.

                                       RECOMMENDATION

       For the reasons set forth above, the Court RECOMMENDS that:

       1.      Defendants Stella Essien, Elizabeth Schneider-Loberg and MEnD

Correctional Care, PLLC’s Motion for Summary Judgment [Dkt. No. 58] be GRANTED IN

PART and DENIED IN PART as follows:

       a.      Plaintiff’s Eighth Amendment cause of action be dismissed;

       b.      The motion be granted with respect to MEnD Correctional Care, PLLC

because any Monell claims fail as a matter of law;

       c.      Any purported official capacity claims against Essien and Schneider-Loberg

be dismissed because any Monell claims fail as a matter of law; and




27 Whether being off his seizure medication caused or contributed to Nur’s post-tasing
seizure is a separate causation issue which Nur contends is an issue for trial. Mtn. Hrg.
Tr. 39, Dkt. No. 72. Nur offered no such specific evidence in the present summary
judgment proceedings.
                                             40
      CASE 0:19-cv-02384-WMW-DTS Doc. 73 Filed 08/26/21 Page 41 of 41




      d.     The motion be denied with respect to Plaintiff’s Fourteenth Amendment

deliberate indifference claims against Essien and Schneider-Loberg.

      2.     Defendant Olmsted County’s Motion for Summary Judgment [Dkt. No. 65]

be GRANTED.


Dated: August 26, 2021                          s/ David T. Schultz
                                                DAVID T. SCHULTZ
                                                U.S. Magistrate Judge


                                        NOTICE

Filing Objections: This Report and Recommendation is not an order or judgment of the
District Court and is therefore not appealable directly to the Eighth Circuit Court of
Appeals.

Under Local Rule 72.2(b)(1), “a party may file and serve specific written objections to a
magistrate judge’s proposed finding and recommendations within 14 days after being
served a copy” of the Report and Recommendation. A party may respond to those
objections within 14 days after being served a copy of the objections. LR 72.2(b)(2). All
objections and responses must comply with the word or line limits set for in LR 72.2(c).




                                           41
